Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 9, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144072 & (74)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ITALO M. PARISE,                                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 144072
                                                                   COA: 295183
                                                                   Wayne CC: 09-007370-CZ
  DETROIT ENTERTAINMENT, L.L.C., d/b/a
  MOTORCITY CASINO,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The
  defendant’s motion for sanctions for a vexatious appeal pursuant to MCR 7.316(D) is
  GRANTED. We ORDER plaintiff Italo M. Parise to pay $250 to the Clerk of this Court
  within 28 days of the date of this order.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 9, 2012                         _________________________________________
         d0502                                                                Clerk